Case 2:19-cv-13172-TGB-EAS ECF No. 52, PageID.1210 Filed 04/27/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


52 SOLUTIONS, LLC,                           2:19-CV-13172-TGB-EAS


                  Plaintiff,
                                            ORDER REQUIRING
                                         MEDIATOR TO RESPOND TO
      vs.
                                               THE COURT

JEFFERSON BEACH YACHT
SALES, INC., ET AL.,


                  Defendants.

      On April 21, 2021, the Court held a status conference with the

parties to discuss their recent mediation session conducted at the
direction of the Court. The mediation occurred on April 16, 2021 before
Mr. Ford Fegert, Esq., a maritime law expert and mediator located in

Vero Beach, Florida. ECF No. 50.
      During the status conference before this Court, the parties gave
irreconcilably different accounts of what occurred at the mediation.

Defense counsel stated that the Plaintiff refused to make any demand
and Defendants were therefore unable to make any counteroffer;
Plaintiff's counsel represented it made a demand but Defendants refused

to make any counteroffers in response.

                                     1
Case 2:19-cv-13172-TGB-EAS ECF No. 52, PageID.1211 Filed 04/27/21 Page 2 of 2




      In light of its obligations to ensure both that the parties engage in
mediation in good faith and that they respect their professional

obligations of candor to the judiciary, the Court finds it necessary to
inquire of Mediator Fegert whether a demand was made by Plaintiff and
whether counteroffers were presented by Defendants. Acknowledging the

mediator’s duty of confidentiality, the Court does not seek to compel
disclosure of the content of any specific communications counsel may
have made during the mediation, but rather only whether any demand

was made or counteroffers given.
      Accordingly, IT IS HEREBY ORDERED, that if the Court makes
inquiry of Mediator Fegert on this limited issue only, Mediator Fegert

shall be authorized to make and shall make answer to the question of
whether Plaintiff made a demand and whether Defendants made any
counteroffer during the mediation, but that he need not disclose any

specific statements of the parties or the substance of their positions.
      SO ORDERED, this 27th day of April, 2021.


                                   BY THE COURT:




                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge



                                     2
